Citation Nr: 1423069	
Decision Date: 05/21/14    Archive Date: 05/29/14

DOCKET NO.  12-07 222	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Buffalo, New York



THE ISSUE

Entitlement to dependents' educational assistance (DEA) benefits under Chapter 35, Title 38, United States Code, beyond July 31, 2010.



ATTORNEY FOR THE BOARD

David A. Brenningmeyer, Counsel





INTRODUCTION

According to information obtained by the RO, the Veteran served on active duty from November 1969 to May 1971.  The appellant is his spouse.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a September 2010 decision by the RO that denied the appellant's claim for DEA benefits under Chapter 35, Title 38, United States Code, beyond July 31, 2010.

In May 2012, the appellant was notified of the date, time, and location of a Board videoconference hearing requested in connection with the present appeal.  See 38 C.F.R. § 20.704(b).  She did not report, however, and no motion for rescheduling has been received.  Accordingly, the Board will process her appeal as though the request for hearing has been withdrawn.  38 C.F.R. § 20.704(d).
 
The Board notes that, in addition to the appellant's paper VA education folder, there are electronic (Virtual VA and Veteran Benefits Management System (VBMS)) paperless claims files of record pertaining to the Veteran's claims for VA benefits.  A review of the documents in Virtual VA reveals that they are either duplicative of the evidence in the appellant's paper VA education folder or are irrelevant to the issue on appeal.  Further, the Veteran's VBMS file does not contain any documents at this time.

For the reasons set forth below, this appeal is being REMANDED to the agency of original jurisdiction (AOJ).  VA will notify the appellant if further action is required on her part.





REMAND

Chapter 35, Title 38, United States Code, provides for educational assistance for the spouse of a person who, as a result of qualifying service, has a total disability permanent in nature resulting from a service-connected disability.  38 U.S.C.A. § 3500 (West 2002).  The purpose of the Chapter 35 program is to provide assistance to such spouses "in preparing to support themselves and their families at a standard of living level which the veteran, but for the veteran's . . . service disability, could have expected to provide for the veteran's family."  Id.  Congress has enacted certain limitations on the provision of benefits under this chapter.  See 38 U.S.C.A § 3512 (West 2002 & Supp. 2013).

Under applicable law, if a Veteran's permanent and total rating is effective after November 30, 1968, or the notification to the Veteran of such rating was after that date, the beginning date of the spouse's eligibility period is: (1) the effective date of the rating; (2) the date of notification; or (3) any date between the effective date of the rating and the date of notification, whichever is more advantageous to the spouse.  38 U.S.C.A. § 3512(b)(1) (West 2002 & Supp. 2013); 38 C.F.R. § 21.3046(a)(2)(iii) (2013).  Provided, however, that if the spouse's marriage to the Veteran occurred after those dates, the beginning date will be the date of the marriage.  See Cypert v. Peake, 22 Vet. App. 307 (2008).

As for the ending date of a spouse's eligibility period under Chapter 35-for determinations made on or after December 27, 2001-the law generally provides that the period of eligibility cannot exceed 10 years.  38 U.S.C.A. § 3512(b)(1)(A) (West Supp. 2013); 38 C.F.R. § 21.3046(c)(1) (2013).  However, there are exceptions.

Specifically, if a spouse becomes eligible for DEA benefits by reason of the death of a person on active duty, or if the Veteran's service-connected disability is determined to be permanent and total not later than three years after discharge from service, the spouse will be afforded benefits for a period of 20 years.  38 U.S.C.A. §  3512(b)(1)(C)-(D) (West Supp. 2013).  In addition, a spouse's eligibility period can be extended if: (1) during the eligibility period otherwise applicable, the spouse serves on active duty pursuant to an order dated after September 10, 2001, issued under 10 U.S.C.A §§ 688, 12301(a), 12301(d), 12301(g), 12302, or 12304, or is involuntarily ordered after September 10, 2001, to full-time National Guard duty under 32 U.S.C.A. § 502(f); or (2) evidence is presented to demonstrate that the spouse was prevented from initiating or completing the chosen program of education within the otherwise applicable period of eligibility because of a physical or mental disability that did not result from the spouse's willful misconduct.  38 U.S.C.A. § 3512(b)(2), (h) (West Supp. 2013); 38 C.F.R. §§ 21.3046(c)(3), 21.3047 (2013).

As to the lattermost of these exceptions, the law provides that a spouse's eligibility period can be extended if the spouse: (1) applies for an extension by the later of (a) one year from the date on which the spouse's original period of eligibility ended, or (b) one year from the date on which the spouse's physical or mental disability no longer prevented him or her from beginning or resuming a chosen program of education; (2) provides VA with any requested evidence tending to show that he or she was prevented from initiating or completing the chosen program of education within the otherwise applicable period of eligibility because of a physical or mental disability that did not result from the spouse's willful misconduct; and (3) is otherwise eligible for payment of educational assistance for the training pursuant to Chapter 35.  38 C.F.R. §§ 21.1033(c), 21.3047(a) (2013).

In order for an extension to be granted on the basis of physical or mental disability, it must be clearly established by medical evidence that the program of education was medically infeasible.  38 C.F.R. § 21.3047(a)(2) (2013).  An eligible spouse who is disabled for a period of 30 days or less will not be considered as having been prevented from initiating or completing a chosen program unless the evidence establishes that the eligible spouse was prevented from enrolling or reenrolling in the chosen program of education, or was forced to discontinue attendance, because of the short disability.  Id.

In the present case, the evidence of record shows that the VA adjudicated the Veteran permanently and totally disabled by a decision dated July 14, 2000, effective from October 14, 1998, and notified him of the rating on July 31, 2000.  Accordingly, and because the evidence also shows that he and the appellant were married prior to that time (in October 1984), the beginning date of the appellant's eligibility period can be no later than July 31, 2000, and 10 years from that date would be-as the RO has noted-July 31, 2010.

Significantly, however, there is nothing in the record to reflect that the appellant has ever been notified of the exceptions that might extend her eligibility beyond July 31, 2010.  The appellant's eligibility in this case is not based on the Veteran's death, and the Veteran's service-connected disability was not determined to be permanent and total within three years of his discharge from service (in May 1971).  Thus, it appears clear that the appellant is not entitled to a 20-year period of eligibility, as outlined in the aforementioned provisions.  However, it is at least conceivable that the other exceptions could apply (if appropriate, supporting evidence was provided).

Accordingly, the Board will remand the claim in order to ensure the appellant full procedural due process.  On remand, the appellant should be notified of the evidence and information necessary to substantiate her claim for eligibility for DEA benefits beyond July 31, 2010-to particularly include under the provisions of 38 U.S.C.A. § 3512(b)(2), (h) and 38 C.F.R. §§ 21.3046(c)(3), 21.3047-and she should be offered assistance in obtaining pertinent, supporting evidence, to the extent necessary.  See 38 C.F.R. §§ 21.1031, 21.1032 (2013) (pertaining to VA's duties to notify and assist in the context of claims for VA educational assistance).  Thereafter, her claim should be readjudicated and a determination made as to whether an exception applies such that her eligibility for benefits can be extended.

For the reasons stated, this case is REMANDED for the following actions:

1.  Send a letter to the appellant notifying her of the information and evidence necessary to substantiate her claim for eligibility for DEA benefits beyond July 31, 2010.  Specifically, notify the appellant that her eligibility period can be extended if: (a) during the period from July 31, 2000 to July 31, 2010, she served on active duty pursuant to an order dated after September 10, 2001, issued under 10 U.S.C.A §§ 688, 12301(a), 12301(d), 12301(g), 12302, or 12304, or was involuntarily ordered after September 10, 2001, to full-time National Guard duty under 32 U.S.C.A. § 502(f); or (2) evidence is presented to demonstrate that she was prevented from initiating or completing her chosen program of education within the otherwise applicable period of eligibility because of a physical or mental disability that did not result from her own willful misconduct.  The appellant should be given a reasonable opportunity to respond to the notice, and the response received should be associated with her VA education folder.

2.  If, in response to the foregoing notice, the appellant identifies, and provides appropriate releases for, additional evidence that needs to be obtained, assist her in obtaining the evidence, following the procedures set forth in 38 C.F.R. § 21.1032.  Any new or additional (i.e., non-duplicative) evidence received should be associated with the claims file.  If any of the evidence identified by the appellant as relevant cannot be procured, that fact should be documented in her VA education folder, and the appellant should be notified.

3.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the appellant's claim should be readjudicated based on the entirety of the evidence.  If any benefit sought remains denied, the appellant should be issued a supplemental statement of the case (SSOC).  The SSOC should contain, among other things, a citation to, and summary of 38 C.F.R. §§ 21.3046 and 21.3047 (2013).  An appropriate period of time should be allowed for response.


After the appellant has been given an opportunity to respond to the SSOC, the record on appeal should be returned to this Board for further appellate review.  No action is required by the appellant until she receives further notice, but she may furnish additional evidence and argument while the case is in remand status.  Kutscherousky v. West, 12 Vet. App. 369 (1999); Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992).  The purposes of this remand are to procure clarifying data and to comply with governing adjudicative procedures.  The Board intimates no opinion, either legal or factual, as to the ultimate disposition of this appeal.

							(CONTINUED ON NEXT PAGE)


This matter must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
TANYA SMITH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of this appeal.  38 C.F.R. § 20.1100(b) (2013).

